PER CURIAM.
We affirm Washington’s convictions and sentences except that we reverse his conviction and sentence for the offense of battery on a law enforcement officer because the trial court failed to instruct the jury on the lesser-included offense of simple battery. Accordingly, we remand this case for a new trial on this charge. See State v. Wimberly, 498 So.2d 929 (Fla.1986); Crapps v. State, 566 So.2d 62 (Fla. 5th DCA 1990).
AFFIRMED in part; REVERSED in part; REMANDED.
W. SHARP, DIAMANTIS and THOMPSON, JJ., concur.